Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 1 of 18 PageID# 640



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  TREVOR FITZGIBBON                            )
                                               )
         Plaintiff,                            )
                                               )
  v.                                           )             Case No. 3:19-cv-477-REP
                                               )
                                               )
  JESSELYN A. RADACK                           )
                                               )
         Defendant.                            )
                                               )


       [Proposed] STATEMENT OF ADDITIONAL CLAIMS
         Plaintiff, Trevor Fitzgibbon (“Plaintiff”), by counsel, pursuant to Rule 15 of the

  Federal Rules of Civil Procedure, hereby supplements his second amended complaint as

  follows:

                      I. SUPPLEMENTAL STATEMENT OF FACTS

         1.      On December 27, 2019, Defendant, Jesselyn Radack (“Radack”), liked1

  the following tweets that mentioned Plaintiff:




         1
                  On Twitter, “likes” are represented by a small heart and are used to show
  appreciation for a Tweet. Likes appear on the sender’s (i.e., Radack’s) profile page and
  can be accessed by anyone simply by clicking or tapping into the “Likes” tab at the top of
  the page. [https://help.twitter.com/en/using-twitter/liking-tweets-and-moments].

                                              1
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 2 of 18 PageID# 641




                                     2
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 3 of 18 PageID# 642




        2.    On January 8, 2020, Radack published the following statement to her

  followers in Virginia (@RVAwonk and @AdamParkhomenko) and others:




                                        3
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 4 of 18 PageID# 643



           3.   No one forced Radack to tweet. No one forced her to tag2 any third

  parties, including @RVAwonk, @AdamParkhomenko, @DevinCow or anyone else.

  Radack chose to include these users in Twitter conversations that were none of their

  business. Radack made this case the business of @RVAwonk, @AdamParkhomenko,

  @DevinCow, and many, many other third parties. She made them witnesses. She chose

  to broadly tag Twitter users with massive followings because she wanted to increase the

  audience and, therefore, exacerbate the pain and suffering she inflicted with each foul

  tweet.

           4.   On January 10, 2020, Radack published the following statement to her

  followers in Virginia (@RVAwonk and @AdamParkhomenko) and others:




           2
                  “Mentions” or “tags” are tweets that contain another account’s username,
  preceded by the “@” symbol. For example: “@DevinCow”. “Tagging” someone is a
  way of including them in a conversation. Tags appear on the sender’s profile page of
  public tweets and in the recipient’s notifications tab and will appear on the recipient’s
  home timeline view if the recipient of the tag follows the sender. Anyone who follows
  the sender of a tag, i.e. anyone who follows Radack, will also see the tweet in their home
  timeline. [https://help.twitter.com/en/using-twitter/types-of-tweets].


                                              4
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 5 of 18 PageID# 644




         5.      On January 13, 2020, the user of Twitter account @jimmysllama

  published the following tweet that mentioned Plaintiff:




  Radack “liked” the tweet:




                                              5
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 6 of 18 PageID# 645




         6.     Each of Radack’s public tweets, retweets, replies and likes after

  December 10, 2019 – the date Fitzgibbon filed his second amended compliant – is an

  actionable breach of the settlement agreement.

         7.     On January 8, 2020, Radack sent the following email to Professor Eugene

  Volokh (“Volokh”):




                                             6
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 7 of 18 PageID# 646



         8.      On January 8, 2020, Radack sent the following email to Raymond

  Johansen (“Johansen”), and Bailey Lamon (“Lamon”):




         9.      Neither the email to Volokh nor the email to Johansen and Lamon is

  subject to any qualified privilege.

         10.     After December 10, 2019, Johansen republished false and defamatory

  statements about Fitzgibbon, e.g.:




         11.     After    December      10,   2019,   the   user   of   Twitter   account

  @HatedByManyLOL (formerly known as @Kaidinn) continued to defame Plaintiff,

                                              7
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 8 of 18 PageID# 647



  tagging Radack, @DevinCow and others, referring to Plaintiff as “Serial Rapist

  Fitzgibbon”:




         12.     After April 9, 2019, Radack sent direct messages (DMs)3 to third parties

  that mentioned Plaintiff or that were of or concerning Plaintiff.

         13.     Radack trolls Twitter searching for tweets about Fitzgibbon.

         14.     On June 8, 2019 – two months after she signed the settlement agreement –

  Radack saw the following tweet by a whistleblower:4


         3
                  Twitter permits users to engage in “non-public” conversations, called
  “direct messages” or “DMs”. Direct messages are exactly like private emails. A user can
  start a non-public conversation or create a group conversation with anyone who follows
  that user. Anyone who does not follow the user can send a direct message if the user has
  opted in to receive direct messages from anyone or if the user has previously sent that
  person a direct message. To send a direct message, the user simply taps the envelope
  icon, types in a username, e.g., @DevinCow, and adds text, photo, video, etc., and hits
  the airplane icon to send the message. A group message can include up to fifty (50)
  people. [https://help.twitter.com/en/using-twitter/direct-messages].
         4
                  On February 17, 2020, Plaintiff received information from a
  whistleblower that revealed Radack was using Twitter privately to defame Plaintiff. The
  identity of the whistleblower is redacted to protect him from retaliation by Radack and
  her agents. Plaintiff will share the identity of the whistleblower with the Court in camera
  or subject to the terms of a stipulated protective order.

                                               8
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 9 of 18 PageID# 648




        15.   Radack quickly initiated contact with the whistleblower:




        16.   The whistleblower replied to Radack as follows:




                                           9
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 10 of 18 PageID# 649



          17.    Radack then published to the whistleblower – a “third party” within the

   meaning of the settlement agreement – the following private, direct message (DM):




                                             10
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 11 of 18 PageID# 650



          18.    Radack’s direct messages to the whistleblower clearly constitute

   actionable breaches of the settlement agreement and defamation.

          19.    Radack has sent direct messages (DMs) that mention Plaintiff or that are

   of and concerning Plaintiff to the following users of Twitter: @DevinCow,

   @AdamParkhomenko, @RVAwonk, @sparrowmedia, @foxfire, @RayJoha2,

   @UpTheCypherPunx, @jimmysllama and @Kaidinn. Radack refuses to consent to

   the disclosure of those DMs.

          20.    On June 8, 2019, the whistleblower asked Radack “[w]hat did he

   [Plaintiff] do to you?” Radack falsely stated the following in a DM:




                                              11
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 12 of 18 PageID# 651



   When the whistleblower offered to help resolve the conflict, Radack sent him the

   following DM:




         21.    Radack’s DMs with the whistleblower breach the settlement agreement.


                                           12
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 13 of 18 PageID# 652



           22.     Radack’s DMs with the whistleblower contains false and defamatory

   statements of and concerning Plaintiff.

           23.     Radack published the following tweets on the dates indicated:




   “Shitsfibbin” refers to Plaintiff.




                                               13
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 14 of 18 PageID# 653




   The “troll” referred to in Radack’s tweet is Plaintiff.




                                                 14
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 15 of 18 PageID# 654



   The “predator” referred to in Radack’s tweet is Plaintiff.




   The “guy” referred to the preceding tweet liked by Radack is Plaintiff.




                                                15
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 16 of 18 PageID# 655



                      II. SUPPLEMENTAL STATEMENT OF CLAIMS

          24.    Plaintiff restates the allegations in paragraphs 1 – 23 above, and

   incorporates them herein by reference.

                         COUNT II – BREACH OF CONTRACT

          25.    Plaintiff restates and incorporates herein by reference the allegations in

   Count II of his second amended complaint, and supplements as follows:

                 a.      Radack’s tweets, retweets, replies, likes and DMs identified above

          constitute material breaches of the settlement agreement.

                 b.      Radack’s material breaches have caused Plaintiff damage,

          including attorney’s fees and costs.

                               COUNT III – DEFAMATION

          26.    Plaintiff restates and incorporates herein by reference the allegations in

   Count III of his second amended complaint, and supplements as follows:

                 a.      Radack published false and defamatory statements about Plaintiff

          to the whistleblower and to others in DMs after April 9, 2019.         Radack’s

          statements constitute defamation per se.

                 b.      Radack’s defamation caused Plaintiff to suffer and incur loss,

          including presumed damage and actual damages, in the sum of $4,500,000 or

          such greater amount as is determined by the Jury.

                       COUNT IV – COMMON LAW CONSPIRACY

          27.    Plaintiff restates and incorporates herein by reference the allegations in

   Count IV of his second amended complaint, and supplements as follows:




                                                 16
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 17 of 18 PageID# 656



                a.      After December 10, 2019, Radack combined, associated, agreed or

         acted in concert with Johansen, Lamon, and the user or users of the @Kaidinn,

         @jimmysllama, and @sparrowmedia Twitter accounts and with others

         (unknown to Plaintiff without discovery), for the express purpose of injuring

         Plaintiff in his business and reputation through the publication and republication

         of false and defamatory statements.

                b.      In furtherance of the conspiracy, Radack directed third parties to

         publish and republish false and defamatory statements about Plaintiff via Twitter.

         Radack crafted the themes and messages to disparage Plaintiff, including the false

         statement that Plaintiff had engaged in “years of stalking”. Radack instructed her

         confederates to attach or retweet defamatory articles about Fitzgibbon, and to act

         in concert to promote the message that Plaintiff was a serial rapist and abuser.

                c.      As a direct result of Radack’s conspiracy and the third party

         publication of false statements, Plaintiff suffered loss, including, but not limited

         to, actual damages, including, loss and injury to his business, insult, pain and

         suffering, humiliation, embarrassment and injury to reputation, presumed

         damages, court costs, and other damages in the sum of $4,500,000 or such greater

         amount as is determined by the Jury.



   DATED:       February 21, 2020




                                               17
Case 3:19-cv-00477-REP Document 64-1 Filed 02/21/20 Page 18 of 18 PageID# 657



                              TREVOR FITZGIBBON



                              By:    /s/ Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:     (804) 501-8272
                                     Facsimile:     (202) 318-4098
                                     Email:         stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                             CERTIFICATE OF SERVICE

         I hereby certify that on February 21, 2020 a copy of the foregoing was filed

   electronically using the Court’s CM/ECF system, which will send notice of electronic

   filing to counsel for the Defendant and all interested parties receiving notices via

   CM/ECF.




                              By:    /s/ Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:     (804) 501-8272
                                     Facsimile:     (202) 318-4098
                                     Email:         stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                                            18
